UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) December 23rd, 2010 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-27773 91-1869317 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18 Crown Steel Drive, Unit #18, Markham, Ontario L3R 9X8 (Address of principal executive offices) (905) 943-9996 (Registrants’ telephone number, including area code) Perfisans Holdings, Inc. (Former Name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) FINANCIAL STATEMENTS OF BUSINESS AS OF MARCH 31ST 2009. The Company is filing its Unaudited Financial Statements for the Quarter ended March 31st, 2009. (d) EXHIBITS. Exhibit Number Description Unaudited Consolidated Financial Statements 2 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. ASPIRE INTERNATIONAL, INC. By: /s/ Bok Wong Bok Wong, Chief Executive Officer 3
